Citation Nr: 0901373	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  99-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right kidney 
disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a disability rating in excess of 30 
percent for telangiectasia macularis eruptive persistans from 
August 30, 2002, forward.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 7, 1989 to 
February 13, 1990, from October 11, 1990 to May 14, 1991, 
including in Southwest Asia, and from December 26, 1995 to 
January 9, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran provided testimony during a July 2004 Board 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  

A June 2007 Board decision granted the veteran a 30 percent 
rating, and not higher, for her telangiectasis prior to 
August 30, 2002, and remanded the case for further action on 
the three issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

The Board advised the veteran in October 2008 that the 
Veterans Law Judge that presided over her hearing in July 
2004 is no longer employed by the Board.  She was advised of 
her right to have another hearing conducted by a Board member 
who will sign her final Board decision.  She elected to have 
another such hearing in December 2008.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge, in 
accordance with applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





